Title: Abigail Adams 2d to Lucy Cranch, 6 May 1785
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Lucy,Greenleaf, Lucy Cranch


     
      N 2.
      Auteuil May 6th. 1785
     
     Your agreeable favour my Dear Cousin was received by me some time since. I have defered answering it till my Brother should go, that he should have the pleasure of delivering it to your own hand. He leaves us in less than a week, and tho he is going to many friends and will soon form many acquaintance, he feels himself allmost a stranger to them from having been so long absent and at a Period of Life when a few years makes more alteration in People than any other. You will all tell him Perhaps as the Chavalier de la Luzerne did the other day, he speaks English, but pronounces it as most People who Learn a Language at so advanced an age, “You was little boa when you went to America last but now you are great Man.”
     Do not in future make me so many apology’s for your Letters least they should not compensate for my own, &c &c &c.
     You wonder whether I am more pleased with the Gentlemen than the Ladies of this Country. Those Ladies with whom I am acquainted are very amiable and pleasing. I am not a judge of the Gentlemen for I have seen but very few who have not been in America, and those who have resided any time with us, have most certainly imbibed a degree of the manners of our Country, which must consequently flatter and please an American, and lead me to a favourable opinion of them. You know I had not the happiness to please the French Gentleman who I have ever seen in America, they thought me reserved and haughty, a character so totally unknown to the Ladies of their own Country that I do not wonder at their disapprobation of those qualities in any other. I am not fond of drawing General characters of People because I think they are seldom just, and I am not qualified I am very sure to form a General opinion of the French, for I have neither Knowledge sufficient of their Language, Country, People, manners or customs. But I beleive one may without danger of deceiving say that Sprightliness vivacity and affability are characteristic of the French Women.
     You suppose by the date of your Letter that I had gained a knowledge of the French Language sufficient to enable me to read and speak it fluently. This is more you know than I ever could do in my own Language. And I am told that I am more silent, if Possible, than ever. I wish however that you was not egregiously mistaken, it is not so easy a Matter to acquire a Language Perfectly I assure you. Yet I feel very much ashaimed that I have been in this Country eight Months and have not made a greater Proficiency, till I see People who have been in America or England for several years and can scarce speak enough to make themselves understood. There is nothing easier than to learn to read French, so as to understand it Perfectly, by translating a Page every day from French to English with looking every word in the dictionary, and in three months any Person may insure to themselvs knowledge enough to read the Language. If you have an inclination to Learn it provided you do not understand the Language already, I advise you to this method. It is the same I pursued. At first I found it very tedious but perseverance for some time conquered every obstacle. I can now read with facility to myself any French Book. Mr. Short who came over from America as Private secretary to Mr. Jefferson was so well convinced of the impossibility of acquiring the Language while he lived in a family where he heard nothing but English that he has been for two Months in a French family at St. Germains about twelve miles from Boston Paris, and I am told he makes great proficiency. Mr. Jefferson says the French Language Spoken by Ladies or Children is very pleasing, but by Men, it is wretched. It has often been said that there is more softness in the French than English Language, so far as I can judge I am of this opinion.
     Tis probable that you know ere this time, that we expect to Leave France soon for England. A residence there will be upon many accounts more agreeable to your Aunt and to me than here, because we know the Language, and shall have many acquaintance. There are some very agreeable American Ladies there from whose society we anticipate much pleasure and satisfaction, and we Shall have an opportunity of hearing from our friends in America much oftener and sooner than we have here. The manner of Life of most of the People of rank and consideration in Europe, is so very different from our own or what would be agreeable to us, that an acquaintance with them is rather to be avoided than solicited. There is indeed but one alternative, you must either give into their manners and customs, you must be of their card parties in the Winter and of their retirements in the Country in the summer, you must frequent the Plays Opera’s Balls and all their amusements, which are necessary for them to pass away, their time and absolutely essential to their happiness, every thing in short must be sacrifised to pleasure amusement dress and etiquet, or you must live perfectly retired, and form but few acquaintance. People who have been educated in a manner very different from theirs will be induced from Principle and inclination to pursue the latter path, for they would find themselvs wretched beyond description if obliged to follow such a Life. You will naturally judge from this account my Dear Lucy, that your Cousins acquaintance in the European World is like to be very contracted.
     There are some it is true from our Country with educations truly American who have derived pleasure and happiness in the acquaintance they have formed here, and I have known a most amiable American Lady this Winter so absorbed in the pleasures and amusements of Paris as to quit it with tears. Yet this Woman, my Cousin, was possessd of every qualification requisite to have formd as amiable a character as I have ever known, if her attention had been directed to the improvement of her mind instead of Dansing dress and amusements. If she was a friend of mine I should regret exceedingly the sacrifice she has made to European Manners. Mr. Jefferson says no Gentleman or Lady should ever come to Europe under five and thirty years oold, unless they are under very good Gaurdianship—and he is a Man of great Judgement.
     Be so good as to Present my Duty respects and remembrance where due, particularly to My Grand Mamma and My Aunt Tufts. To the latter I expect it will be peculiarly acceptable by being presented by my Dear Cousin. Write often to your friend,
     
      Amelia
     
    